Case: 14-11761   Date Filed: 03/20/2015   Page: 1 of 6


                                                      [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 14-11761
                      Non-Argument Calendar
                    ________________________

             D.C. Docket No. 3:14-cv-00310-MMH-JRK

JAMES ALEXANDER LOGAN,

                                                         Plaintiff-Appellant,

                                versus

EDWARD HALL,
Sgt.,
LARRY GREEN,
Officer,
BRADLEY MCKINNEY,
Officer,
KATHERINE BURDIN,
Nurse,
JOSHUA HODGES,
Officer,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                          (March 20, 2015)
               Case: 14-11761     Date Filed: 03/20/2015    Page: 2 of 6


Before MARCUS, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      James Logan, a pro se Florida prisoner, appeals the dismissal of his

complaint, brought under 42 U.S.C. § 1983, which alleged violations of his

constitutional rights and sought criminal charges against the named defendants.

On appeal, Logan argues that the district court: (1) erred in dismissing his

complaint under the Prison Litigation Reform Act of 1995 (“PLRA”), because he

stated a cognizable claim for retaliation in violation of the First Amendment; and

(2) failed to recognize its statutory authority to impose criminal charges against the

defendants. After careful review, we affirm in part and vacate and remand in part.

      The PLRA provides, inter alia, that an in forma pauperis action shall be

dismissed at any time if it (1) is frivolous or malicious, (2) fails to state a claim on

which relief may be granted, or (3) seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). We review a district

court’s sua sponte dismissal for failure to state a claim under § 1915(e)(2)(B)(ii)

using the same standards that govern Fed.R.Civ.P. 12(b)(6) dismissals. Mitchell v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Thus, we review the dismissal de

novo and accept the facts alleged in the complaint as true. Id.

      Pro se pleadings are held to a less demanding standard than counseled

pleadings and should be liberally construed. Hughes v. Lott, 350 F.3d 1157, 1160


                                           2
              Case: 14-11761     Date Filed: 03/20/2015   Page: 3 of 6


(11th Cir. 2003). This liberal construction, though, does not give a court license to

rewrite an otherwise deficient pleading in order to sustain an action. GJR Invs.,

Inc. v. Cnty. of Escambia, Florida, 132 F.3d 1359, 1369 (11th Cir. 1998),

overruled on other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009). The factual

allegations in the complaint must be enough to raise a right to relief above the

speculative level. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) the

defendant deprived him of a right secured under the Constitution or federal law,

and (2) the deprivation occurred under color of state law. See Bingham v. Thomas,

654 F.3d 1171, 1175 (11th Cir. 2011). A plaintiff may recover damages in a §

1983 action for monetary loss, physical pain and suffering, mental and emotional

distress, impairment of reputation, and personal humiliation. Slicker v. Jackson,

215 F.3d 1225, 1231 (11th Cir. 2000).

      The PLRA provides, however, that a prisoner may not bring an action “for

mental or emotional injury suffered while in custody without a prior showing of

physical injury or commission of a sexual act.” 42 U.S.C. § 1997e(e). Section

1997e(e) is an affirmative defense -- not a jurisdictional limitation -- and the

district court may sua sponte dismiss a claim where the allegations show that this

defense would bar recovery. Douglas v. Yates, 535 F.3d 1316, 1320-21 (11th Cir.

2008). We have held that more than a de minimis physical injury is needed to


                                         3
              Case: 14-11761     Date Filed: 03/20/2015   Page: 4 of 6


satisfy the requirements of § 1997e(e). Harris v. Garner, 190 F.3d 1279, 1286-87

(11th Cir.), vacated, 197 F.3d 1059 (11th Cir. 1999), reinstated in relevant part,

216 F.3d 970, 972, 985 (11th Cir. 2000) (en banc). While the phrase “greater than

de minimis” has not been clearly defined, we have held that the injury need not be

significant. Id. at 1286. However, “routine discomfort is part of the penalty that

criminal offenders pay for their offenses against society.” Id. (quotations omitted).

      We have held that Harris and its progeny determined that § 1997e(e)

foreclosed claims for both compensatory and punitive damages.            Al-Amin v.

Smith, 637 F.3d 1192, 1197-98 (11th Cir. 2011). Nominal damages, however, are

not precluded by § 1997e(e). Smith v. Allen, 502 F.3d 1255, 1271 (11th Cir.

2007), abrogated on other grounds by Sossamon v. Texas, 563 U.S. ___, ___, 131
S. Ct. 1651, 1657 n.3 (2011). Nominal damages are appropriate “if a plaintiff

establishes a violation of a fundamental constitutional right, even if he cannot

prove actual injury sufficient to entitle him to compensatory damages.” Hughes,
350 F.3d at 1162. Specifically, a district court may award nominal damages to

remedy a First Amendment violation. Pelphrey v. Cobb County, Ga., 547 F.3d
1263, 1282 (11th Cir. 2008).

      While a pro se plaintiff may not have requested nominal damages

specifically in his complaint, in light of the liberal construction afforded pro se

pleadings, a district court should consider whether such damages are recoverable


                                          4
              Case: 14-11761     Date Filed: 03/20/2015   Page: 5 of 6


before dismissing a complaint.      See Hughes, 350 F.3d at 1162-63; see also

Fed.R.Civ.P. 54(c) (stating that, except for default judgments, “[e]very other final

judgment should grant the relief to which each party is entitled, even if the party

has not demanded that relief in its pleading”).

      We held that “First Amendment rights to free speech and to petition the

government for a redress of grievances are violated when a prisoner is punished for

filing a grievance concerning the conditions of his imprisonment.” Yates, 535 F.3d

at 1321 (quotation omitted). To state a retaliation claim, a plaintiff must establish

that (1) his speech or act was constitutionally protected; (2) the defendant’s

retaliatory conduct adversely affected the protected speech; and (3) there is a

causal connection between the retaliatory actions and the adverse effect on speech.

Id. An inmate raises a First Amendment claim of retaliation if he shows that a

prison official disciplined him for filing a grievance or lawsuit concerning the

conditions of his imprisonment. Wildberger v. Bracknell, 869 F.2d 1467, 1468

(11th Cir. 1989).

      Here, the district court correctly determined that Logan failed to allege a

claim for compensatory or punitive damages. Among other things, he did not

allege physical injury, and his allegation that he was subjected to additional close

management and disciplinary confinement could not satisfy the PLRA’s physical

injury requirement. See 28 U.S.C. 1997e(e); Harris, 190 F.3d at 1286. The district


                                          5
              Case: 14-11761     Date Filed: 03/20/2015   Page: 6 of 6


court also correctly concluded that it was without authority to order an

investigation to the criminal acts alleged in the complaint, since that responsibility

is entrusted to the executive branch of the government and not the judiciary. See

United States v. Smith, 231 F.3d 800, 807 (11th Cir. 2000) (noting that the

decision as to which crimes and criminals to prosecute is entrusted by the

Constitution to the executive branch).

      However, construed liberally, the complaint sufficiently alleged a claim for

retaliation in violation of Logan’s First Amendment rights. Specifically, Logan

alleged that, in retaliation for filing lawsuits and grievances, prison officials

deliberately falsified reports, which resulted in him spending excessive time in

disciplinary and close-management confinement and losing his yard privileges.

These allegations state a First Amendment claim of retaliation, which warrants

nominal damages if proven true. See Pelphrey, 547 F.3d at 1282; Wildberger, 869
F.2d at 1468. Thus, the district court erred in dismissing the complaint without

considering whether, under the principle of liberal construction for pro se

pleadings, Logan’s complaint could be construed as requesting nominal damages.

See Hughes, 350 F.3d at 1160, 1162-63.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          6